May 24, 2017 THE DREYFUS/LAUREL FUNDS, INC. -DREYFUS FLOATING RATE INCOME FUND Supplement to Current Summary and Statutory Prospectuses The following information supersedes and replaces the information contained in "Portfolio Management" in the fund's summary prospectus and "Fund Summary – Portfolio Management" in the fund's statutory prospectuses: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Dreyfus has engaged its affiliate, Alcentra NY, LLC (Alcentra), to serve as the fund's subadviser. Kevin Cronk, CFA, and Chris Barris are the fund's primary portfolio managers, positions they have held since May 2017 and September 2013, respectively. Mr. Cronk is the fund's primary portfolio manager principally responsible for floating rate loans and other floating rate securities. He is head of U.S. credit and a portfolio manager at Alcentra. Mr.
